Gildersleeve, J.
The -questions of fact raised by' the pleadings and by the conflict of evidence in -this action were. properly submitted to the jury by the learned trial court, in a charge to which no’exception was taken.. The jury,, by their verdict, found in favor of the plaintiff in the sum -of $800. With their conclusion the General Term- will not. interfere;, as, iü our opinion, it. is. amply justified by the evidence before -us; There are no questions of law presented on this appeal which require discussion. • ■ '
The judgment and order appealed from must be affirmed, .with costs;.
Freedman, J., concurs.
Judgment and order affirmed, with costs.